The court,
(Bay, Johnson, Trezevant, and Brevard, Justices, absent Gr.mke, J., and Waties, J.,)
granted a new trial, on ac. count of the rejection of that part of Birdsall’s evidence, which related to what Collins said to him, contradictory to what he, Col. lius, had sworn to in the protest; as it was proper evidence to dis. credit the protest, The court expressed no opinion relative to the other points controverted in the argument of the case, except as to the admissibility of protests in general. How far they are entitled to weigh with the jury, must depend upon the circumstances of each particular case in which they are produced in evidence.
New trial ordered.
Note. — If the policy contains an entire risk on one vpyage, the parties consider the premium as an entire sum for the whole, without division; and, if the risk has begun, there shall be no return of premium: but, if the contract can be split into different risks, the premium must be returned for such of the risks as neves began. S e Doug. 781. Park. 386. The above case was that of an entire risk, and one voyage, and not two distinct voyages.